         Case 1:18-cv-04430-LAK Document 59 Filed 07/12/19 Page 1 of 4
           Case 1:18-md-02865-LAK Document 150 Filed 07/11/19 Page 1of4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(

In re

CUSTOMS AND TAX ADMINISTRATION OF                                            MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                              18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to: 19-cv-01785, 19-cv-01867,
19-cv-01893, 19-cv-01781, 19-cv-01783, 19-cv-
O1866, 19-cv-O 1895, 19-cv-O 1794, 19-cv-O 1865, 19-
cv-01904, 19-cv-01798, 19-cv-01869, 19-cv-01922,
19-cv-O 1800, 19-cv-O 1788, 19-cv-O 1870, l 9-cv-
                                                                      ,n   -==========;;'!
                                                                      : l'SDC SDNY
01791, 19-cv-01792, 19-cv-01928, 19-cv-01926, 19-
cv-01868, l 9-cv-01929, 19-cv-01803, 19-cv-O 1806,
                                                                  , , ';cJCUMENT
19-cv-O 1906, 19-cv-O 1801, 19-cv-01894, l 9-cv-                  !i f~LECTRONICA1'l.. Y
                                                                                       FILED
01808, 19-cv-01810, 19-cv-01809, 19-cv-01911, 19-                 l!' DOC#: _ _ _ _ _ _ _ __
cv-O 1898, 19-cv-O 1812, 19-cv-O 1896, 19-cv-O 1871,              I


19-cv-01813, 19-cv-01930, 19-cv-01815, 19-cv-                     I l>ATE FILED:        ,llJL 1 2 2Q19
01818, 19-cv-01931, 19-cv-01918, 19-cv-01873, 19-                 i~,;:;:-===========~
cv-01924


                   STrPULATION AND            [PR®~]
                                             ORDER EXTENDING
                   BRIEFING SCHEDULE FOR THE MOTION TO DISMISS

         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties

that the briefing schedule for the Motion to Dismiss filed on June 12, 2019 (D.I. 134)

(the "Motion") is modified as follows:

         1.      Plaintiff Skatteforvaltningen' s current July 12, 2019 deadline to submit a response

to the Motion is hereby extended seven (7) days up to and including July 19, 2019.

         2.      Defendants' 1 deadline to submit a reply in further support of their Motion is

hereby extended by 21 days up to and including August 19, 2019.



I.   The Motion was filed by the Defendants represented by Wilmer Cutler Pickering Hale and Dorr LLP on June
     12, 2019. The Defendants represented by Kostelanetz & Fink LLP, Kaplan Rice LLP, and Dewey Pegno &
     Kramarsky LLP all joined the Motion by separate Notices of Joinder filed that same day. (DJ. 141, 143 &
     144.)
         Case 1:18-cv-04430-LAK Document 59 Filed 07/12/19 Page 2 of 4
          Case 1:18-md-02865-LAK Document 150 Filed 07/11/19 Page 2 of 4



        This is the parties' second request to modify the briefing schedule for the Motion.

Dated: New York, New York
       July 11, 2019


By:       /s/ Alan E. Schoenfeld                 By:   /s/ Sarah L. Cave
      (e-signed with consent)                       Sarah L. Cave
      Alan E. Schoenfeld                         HUGHES HUBBARD & REED LLP
WILMER CUTLER PICKER1NG HALE AND                 One Battery Park Plaza
DoRRLLP                                          New York, NY 10004
7 World Trade Center                             Telephone: (212) 837-6000
250 Greenwich Street                             Fax: (212) 422-4726
New York, NY 10007                               sarah.cave@hugheshubbard.com
Telephone: (212) 230-8800
alan.schoenfeld@wilrnerhale.com                  Counsel for Plaintiff Skatteforvaltningen
                                                 (Customs and Tax Administration of the
Counsel for Defendants Richard Markowitz,        Kingdom of Denmark)
Jocelyn Markowitz, Avanix Management
LLC Roth 401 (K) Plan, Batavia Capital
Pension Plan, Calypso Investments Pension
Plan, Cavus Systems LLC Roth 401 (K)
Plan, Hadron Industries LLC Roth 401 (K)
Plan, RJM Capital Pension Plan, and Routt
Capital Pension Plan

By:   Isl Nicholas S. Bahnsen
  (e-signed with consent)
  Nicholas S. Bahnsen
KOSTELANETZ & FINK LLP
7 World Trade Center
New York, NY 10007
Telephone: (212) 840-5830
nbahnsen@kflaw.com

Counsel for Defendan1s John van
Merkensteijn, Ill, Elizabeth van
Merkensteijn, Azalea Pension Plan, Basalt
Ventures LLC Roth 401 (K) Plan, Bernina
Pension Plan, Omineca Pension Plan,
Starfish Capital Management LLC Roth
401 (K) Plan, Tarvos Pension Plan, Voojo
Produc1ions LLC Roth 401 (K) Plan,
Michelle Investments Pension Plan, Remece
Investments Pension Plan, and Xiphias LLC
Pension Plan


                                                 2
      Case 1:18-cv-04430-LAK Document 59 Filed 07/12/19 Page 3 of 4
       Case 1:18-md-02865-LAK Document 150 Filed 07/11/19 Page 3 of 4




By:    Isl Michelle A. Rice
  ( e-signed with consent)
  Michelle A. Rice
KAPLAN RICE LLP
127 West 57th Street
Suite 4A
New York, NY 10019
Telephone: (212) 333-0227
mrice@kaplanrice.co m

Counsel for Defendants Joseph Herman,
David Zelman, Edwin Miller, Ronald
Altbach, Perry Lerner, Robin Jones, Albedo
Management LLC Roth 401 (K) Plan,
Ballast Ventures LLC Roth 401 (K) Plan,
Fairlie Investments LLC Roth 401 (K) Plan,
Bareroot Capital Investments LLC Roth
401 (K) Plan, Battu Holdings LLC Roth
401 K Plan, Cantata Industries LLC Roth
401 (K) Plan, Dicot Technologies LLC Roth
401 (K) Plan, Vanderlee Technologies
Pension Plan, Cedar Hill Capital
Investments LLC Roth 401 (K) Plan,
Fulcrum Productions LLC Roth 401 (K)
Plan, Green Scale Management LLC Roth
401 (K) Plan, Keystone Technologies LLC
Roth 401 (K) Plan, Tumba Systems LLC
Roth 401 (K) Plan, Crucible Ventures LLC
Roth 401 (K) Plan, Limelight Global
Productions LLC Roth 401 (K) Plan,
Plumrose Industries LLC Roth 401K Plan,
Roadcraft Technologies LLC Roth 401 (K)
Plan, True Wind Investments LLC Roth
401 (K) Plan, Eclouge Indust1y LLC Roth
401 (K) Plan, First Ascent Worldwide LLC
Roth 401 (K) Plan, Loggerhead Services
LLC Roth 401(K) Plan, PAE Facilities
Global LLC Roth 401 (K) Plan, Trading
Edge Productions LLC Roth 401 (K) Plan,
Monomer Industries LLC Roth 401 (K) Plan,
Pinax Holdings LLC Roth 401 (K) Plan, and
Sternway Logistics LLC Roth 401 (K) Plan




                                             3
       Case 1:18-cv-04430-LAK Document 59 Filed 07/12/19 Page 4 of 4
        Case 1:18-md-02865-LAK Document 150 Filed 07/11/19 Page 4 of 4




 By:    Isl Thomas E.L. Dewey
    (e-signed with consent)
    Thomas E.L. Dewey
 DEWEY PEGNO & KRAMARSKY LLP
 777 Third A venue - 3 7th Floor
 New York, NY 10017
 Telephone: (212) 943-9000
 tdewey@dpklaw.com

 Counsel for Defendant Michael Ben-Jacob




SO ORDERED:




United States District Judge
 Hon. Laura T. Swain,
 U.S.D.J. - Part I

 Dated: 7/12/2019




                                           4
